Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/29/2022 is acknowledged.
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a second member configured to move relative to the first member, and configured to form a cavity by the first member and the second member”, “a second molding mold configured to hold a substrate”, “a mask member … configured to make contact with a portion of the substrate when the first molding mold and the second molding mold are clamped, ” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 recites, “a second member configured to move relative to the first member, and configured to form a cavity by the first member and the second member” which includes the generic placeholder of “second member” followed by the functional limitation “configured to move relative to the first member, and configured to form a cavity by the first member and the second member” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The specification does not explicitly disclose a corresponding structure for the second member.
Claim 1 recites, “a second molding mold configured to hold a substrate” which includes the generic placeholder of “second molding mold” followed by the functional limitation “configured to hold a substrate” and needs to be interpreted under the requirements of 35 U.S.C 112(f). The specification does not explicitly disclose a corresponding structure for the second molding mold which allows it to hold the substrate. The second molding mold is disclosed in the specifications as 110U, an upper mold that would require a structure capable of holding such as but not limited to clamps, pins or grips.
Claim 1 recites, “a mask member … configured to make contact with a portion of the substrate when the first molding mold and the second molding mold are clamped” which includes the generic placeholder of “mask member” followed by the functional limitation “configured to make contact with a portion of the substrate when the first molding mold and the second molding mold are clamped” and needs to be interpreted under the requirements of 35 U.S.C 112(f). A corresponding structure to the mask member is disclosed in the applicant’s specifications as a rectangular flat plate shape, see [0046].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively immovable” in claim 1 is a relative term which renders the claim indefinite. The term “relatively immovable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “relatively immovable” does not disclose how immovable something it. The claims states that “a mask member is relatively immovable with respect to the first member” however the immovability of the first member is unknown. Therefore the claim is indefinite as it fails to particularly point out the immovability of the mask member.
]Claim limitations “a second member configured to move relative to the first member, and configured to form a cavity by the first member and the second member”  and “a second molding mold configured to hold a substrate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The applicant’s fail to explicitly disclose corresponding structures for the second member and the second molding mold. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsubara et al. (JP H11251346 A, hereinafter Matsubara, see NPL translation).
Regarding claim 1, Matsubara explicitly discloses (a resin sealing mold apparatus A, see Fig. 3) a resin molding apparatus (resin sealing mold apparatus A), comprising: (upper mold die 16 comprises of a plunger 36 which is able to advance and retreat and is surrounded by a first member such that a cavity can be created, see Fig. 7 ) a first molding mold (upper mold die 16) provided with a first member (first member) and a second member (plunger 36) configured to move relative to the first member (first member), and configured to form a cavity (cavity) by the first member (first member) and the second member (36); 
(the lower mold 17 holds the circuit board frame 11, see Fig. 3) a second molding mold (lower mold 17) configured to hold a substrate (circuit board frame 11); and
 (Fig. 7 depicts a metal mask 28, supported to be relatively immovable with respect to the first member. The metal mask 28 is depicted in Fig. 3 in contact with the circuit board frame 11 as the upper mold 16 and lower mold 17 attach to each other, see Pg. 4 Para. 1. The metal mask forms a space portion 33 which melted solid sealing pellets can flow through, see Pg. 5 Para 1-2) a mask member (metal mask 28) supported so as to be relatively immovable with respect to the first member (first member), configured to make contact with a portion of the substrate (11) when the first molding mold (16) and the second molding mold (17) are clamped, and formed with a flow portion (space portion 33) through which a resin material (melted solid sealing pellets) existing in the cavity (cavity) and pressurized by the second member (36) is capable of flowing.

    PNG
    media_image1.png
    531
    1085
    media_image1.png
    Greyscale

Matsubara Fig. 3

    PNG
    media_image2.png
    766
    1204
    media_image2.png
    Greyscale


Matsubara Fig. 7
Regarding claim 2, Matsubara explicitly discloses the resin molding apparatus (a resin sealing mold apparatus A, see Fig. 3) of Claim 1, (space portion 33 is on the outer periphery of the metal mask 28) wherein the flow portion (33) is formed on an outer peripheral portion (outer periphery of metal mask 28) of the mask member (28).

    PNG
    media_image3.png
    766
    1204
    media_image3.png
    Greyscale

Matsubara Fig. 7
Regarding claim 6, Matsubara explicitly discloses the resin molding apparatus (a resin sealing mold apparatus A, see Fig. 3) of Claim 1, (the space 33 surrounds the metal mask 28, see Fig. 7, to feed resin into openings 29, and thus is at least on two sides which face each other with the metal mask 28 therebetween, see Fig. 4 which depicts openings 29 and Pg. 7 Para. 3) wherein the flow portion (33) is formed at least at two locations (the two sides of metal mask 28) facing each other with a center of the mask member (28) interposed therebetween.
Regarding claim 7, Matsubara explicitly discloses the resin molding apparatus (a resin sealing mold apparatus A, see Fig. 3) of Claim 1, (Fig. 7 depicts space 33 is formed narrow and creates a flow path toward openings 29 for the melted solid sealing pellets, see Pg. 7 Para. 3, Pg. 5 Para. 2) wherein the flow portion (33) is formed so as to narrow a flow route (flow route) of the resin material (melted solid sealing pellets) toward a flow direction of the resin material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (JP H11251346 A, hereinafter Matsubara, see NPL translation) as applied to claim 1 in view of Okada et al. (US 9728426 B2, hereinafter Okada).
Regarding claim 3, Matsubara explicitly discloses the resin molding apparatus (a resin sealing mold apparatus A, see Fig. 3) of Claim 1, (Fig. 7 depicts first member framed around the cavity from a lateral side) wherein the first member (first member) is formed in a frame shape so as to surround the cavity (cavity) from a lateral side.
Matsubara does not explicitly disclose the limitation of claim 3 wherein an outer peripheral portion of the mask member (28) is disposed on the first member (first member), as the mask member (28) is disposed on the runner 37, see Fig. 7.
Okada explicitly discloses a lower die 111, which comprises of a lower die cavity bottom member 111a and lower-die peripheral end retainers (main body of the lower die) 112 and 113, see Fig. 5. Resin 41 can be placed on the surface of 111a, such that it is compressed against substrate 21 with a release sheet 100 between said resin 41 and surface 111a, see Fig, 6-7. The Intermediate die 102 is disposed against the upper die 101 during said compression see Fig. 7. 
A person of ordinary skill in the art, hereinafter POSITA, at the time of the time of the invention would find it obvious to modify Matsubara in view of Okada such that the runner 37 and plunger 36 are replaced with the lower die cavity bottom member 111a in order to have a release sheet 100 release said lower die cavity bottom member 111a from the resin.
Regarding claims 4-5, Matsubara in view of Okada explicitly discloses all of the limitations of claim 3 such as the outer periphery of the mask member (metal mask 28, see Fig. 7) coming into contact with the first member (see Fig. 7).
 However, Matsubara in view of Okada does not explicitly disclose the limitation of claim 4 wherein the mask member (28) has a first tapered portion on its outer periphery; Nor the limitation of claim 5 wherein the first tapered portion has a corresponding shape to the second tapered portion on the first member, such that said first and second tapered portions can come into contact.

    PNG
    media_image4.png
    766
    1214
    media_image4.png
    Greyscale

Matsubara Fig. 7
Okada explicitly discloses an intermediate die 102 which is analogous to the mask member of the instant application, and lower-die peripheral end retainers 112 (main body of the lower die 111) which is analogous to the first member of the instant application, see Fig 5. Fig. 5 and 7 depicts the retainer 112 and die 102 with tapered peripheral portions that have corresponding shapes such that when in contact said retainer 112 and die 102 fit together.

    PNG
    media_image5.png
    846
    1384
    media_image5.png
    Greyscale

Okada Fig. 5

A person of ordinary skill in the art, hereinafter POSITA, at the time of the time of the invention would find it obvious to modify Matsubara further in view of Okada such that the mask member (28) and first member have corresponding shaped first and second tapered portions respectively in order to reduce the amount of air in space 33 before the resin (melted solid sealing pellets) flows through. Said first and second portions would rest against each other (fit together) to reduce air as evidenced by Okada Fig. 7 which depicts no void space between retainer 112 and die 102 in the tapered portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W HATCH/               Examiner, Art Unit 1754                                                                                                                                                                                         
/LARRY W THROWER/               Primary Examiner, Art Unit 1754